PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,555,623
Issue Date: January 31, 2017
Application No. 14/973,340
Filing or 371(c) Date: 17 Dec 2015
Attorney Docket No. NVX21310
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request for refund received October 28, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $2,050, stating that “[a]pplicant submitted an 
e-Petition via EFS for ‘Petition to Accept Unintentionally Delayed Payment of the Maintenance Fee . . . ‘on October 14, 2021.  Applicant did not receive an Acknowledgment Receipt for the 
e-Petition.  The maintenance fee and petition fee, however, were deducted. . . Applicant is requesting a refund for the fees”. 

A review of the Office records for the above-identified application, show that fees were received for a Petition to Accept Unintentionally Delayed Payment of the Maintenance Fee in an Expired Patent under 37 CFR 1.378(b) and for the 3 ½ year maintenance fee on October 14, 2021.   A petition was not received due to an error with the Electronic Filing System with the USPTO.  

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $2,050 will be refunded to petitioner’s deposit account.    

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions